DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-21, 24-47, 52 in the reply filed on 09/21/2022 is acknowledged.
Claims 48-51, 53, 56, 76 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/21/2022.
Election of species of SEQ ID NOs: 122-131 and 1325-1334 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27, 30-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation "the ds-siNA" in the first line.  There is insufficient antecedent basis for this limitation in the claim. 
Claims 30-31 recite the limitation "the phosphorylation blocker" in the first line.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination it will be considered that claim 30 depends on claim 27, but appropriate correction is required.
Claim 32 recites the limitation "5’-stabilized end cap" in the first line.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination it will be considered that claim 32 depends on claim 27, but appropriate correction is required.
Claims 33-35 are rejected based on their dependency on claim 32.
Claim 36 recites the limitation "5’-stabilized end cap" in the first line.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination it will be considered that claim 36 depends on claim 27, but appropriate correction is required.
Claims 37-38 are rejected based on their dependency on claim 36.
Claims 39-42 recite the limitation "5’-stabilized end cap" in the first line.  There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination it will be considered that claims 39-42 each depend on claim 27, but appropriate correction is required.
Claim 43 is rejected based on their dependency on claim 42.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-21, 24-27, 44-46, 52 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McSwiggen et al (WO 2004/092383, October 2004, cited from IDS).
Concerning claims 1-3, 14-16 McSwiggen et al disclose siRNA molecules targeting SARS virus (see Abstract), including siRNA comprising SEQ ID NO: 675 (see Table II on page 162), 19 nucleotides long, first 15 nucleotides of which comprise nucleotides 5-19 of instant SEQ ID NO: 125, and complementary strand of SEQ ID NO: 2326 (see Table II on page 162), nucleotides 5-19 of which are identical to first 15 nucleotides of instant SEQ ID NO: 1328. According to instant specification Table 1 siRNA of SEQ ID Nos: 125/1328 targets positions 12216-12234 of instant SEQ ID NO: 2407. Concerning claims 6-13, 45 McSwiggen et al disclose several possible modifications to siRNA sense and antisense strands in Table III, wherein sense strand of SEQ ID NO: 3360 on page 187 comprises 19 modified nucleotides out of 21 total, all of them are either 2’-O-methyl or 2’-fluoro modified, and nucleotides at positions 7 and 8 are 2’-fluoro modified, while nucleotide at position 19 is 2’-O-methyl, and antisense strand of SEQ ID NO: 3374 on page 188 comprises 19 modified nucleotides out of 21 total, each of those is either 2’-O-methyl or 2’-fluoro modified, wherein nucleotides at positions 6 and 17 are 2’-fluoro modified. Concerning claim 14 McSwiggen et al disclose that some modifications of siRNA such as phosphorothioate linkages and/or 2’-O-methyl or 2’-fluoro enhance its stability and biological activity (see lines 21-23 on page 102, lines 25-30 on page 101). Concerning claims 15 and 16 McSwiggen et al disclose dithymidine caps and 5’ terminal caps (see lines 9-14 on page 138). Concerning claim 17 McSwiggen et al disclose that siRNA can have blunt ends (see lines 10-15 on page 16). Concerning claims 18-19 McSwiggen et al disclose that siRNA can comprise overhangs of 1-3 nucleotides (see lines 5-10 on page 14). Concerning claims 20, 21, 24, 25 McSwiggen et al disclose that siRNA can comprise modified nucleotides such as 2’-O-methyl or 2’-fluoro and more than one phosphorothioate linkages (see lines 10-22 on page 14). Nucleotide with 2’-O-methyl substitution satisfies structural requirements of Formula (V) from claim 25 with R1 being a nucleobase, Q1 and Q2 are O, R5 is OCH3, R6 and R7 are H. Concerning claim 26 McSwiggen et al disclose that modified nucleotides can be LNAs (see lines 18-21 on page 41). Concerning claim 27 McSwiggen et al disclose that siRNA can comprise chemically modified 5’-terminal phosphate group, which satisfies the definition of 5’-stabilized end cap of instant specification paragraph [0189]. Concerning claims 44 and 46 McSwiggen et al disclose that the lengths of sense and antisense strands can be 21-23 nucleotides (see lines 13-14 on page 95). Concerning claim 52 McSwiggen et al disclose pharmaceutical compositions comprising siRNAs and pharmaceutically acceptable carrier (see lines 30-31 on page 112).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15, 17-21, 24-27, 32, 42-47 and 52 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Akinc et al (WO 2021/195307, filed 25 March 2021, claiming priority to 62/994907, filed 26 March 2020).
Concerning claims 1-5, 44, 46 Akinc et al disclose siRNAs targeting coronavirus genome (see Abstract), including siRNA with sense strand of SEQ ID NO: 219 consisting of 21 nucleotides (see Table 2 on page 168), which comprises instant SEQ ID NO: 125, and antisense strand of SEQ ID NO: 574 consisting of 23 nucleotides (see Table 2 on page 168), comprising instant SEQ ID NO: 1328. Concerning claims 6-14, 20-21, 24-25, 45 and 47 Akinc et al disclose modified sense and antisense strands in Table 3, wherein the first duplex on page 182 satisfies structural requirements of claims 6-14 with 2’-O-methyl and 2’-fluoro modified nucleotides and phosphorothioate bonds. Concerning claims 15, 27, 32 and 42 Akinc et al disclose 5’-vinyl phosphonate attached to 5’ end of antisense strand (see bridging paragraph between pages 60-61) through phosphodiester linker (see antisense strands in Table 3). Concerning claims 17-19 Akinc et al disclose that siRNAs can have one blunt end and/or two nucleotides overhang (see lines 20-30 on page 68). Concerning claim 26 Akinc et al disclose that siRNA can comprise LNA (see lines 15-25 on page 48). Concerning claim 52 Akinc et al disclose pharmaceutical compositions comprising siRNAs of invention and pharmaceutical carriers (see lines 23-26 on page 126).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 6-21, 24-33, 36, 40-47, 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over McSwiggen et al, above, and in further view of Obika et al (US 2017/0044528, February 2017), Parmar et al (J.Med.Chem., 2018, 61: 734-744, cited from IDS) and Parmar et al-2 (WO 2019/217397, November 2019).
Teachings of McSwiggen et al are discussed above.
McSwiggen et al do not teach phosphorylation blocker of Formula (IV) attached to the 5’ end of sense strand by phosphodiester linker, or 5’-stabilized end cap of 5’vinylphosphonate attached to 5’ end of antisense strand.
Obika et al teach modified nucleotide in paragraph [0018], same as in instant Formula (IV), named scpBNA, which has similar binding affinity to single stranded RNA as LNA and higher nuclease resistance than LNA (see Abstract). The presence of scpBNA in the terminal ends of antisense oligonucleotide reduces such oligonucleotide toxicity (see Example 7).
Parmar et al teach that 5’-(E)-vinylphosphonate at the 5’ end of antisense strand of siRNA attached through phosphodiester linkage enhances the in vivo potency of siRNA (see Abstract, Scheme 1 on page 736). Such compound represented in Table 1 on page 737 satisfies structural requirements of Formula (Ia) from claim 36 and Formula (9) from claim 40.
Parmar et al-2 teach a number of modifications to 5’ end of antisense strand of siRNA to increase its activity with 5’-(E)-vinylphosphonate (see paragraph [0007]) and a number of other compounds shown on Figure 1. Some of the compounds have no base present at 1’ position of the sugar (see Figure 1), similar to compound of Formula 9(B) from instant claim 41.
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to further improve siRNA taught by McSwiggen et al by adding elements taught by Obika et al, Parmar et al and Parmar et al-2. One of the ordinary skill in the art would be motivated to do so, because Obika et al teach that the presence of scpBNA reduces siRNA toxicity and Parmar et al and Parmar et al-2 teach that the presence of 5’-(E)-vinylphosphonate or it’s modified version at the 5’ end of antisense strand of siRNA increases the siRNA activity.

Claim(s) 1-15, 17-21, 24-33, 36, 40-47 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akinc et al, above, and in further view of Obika et al, above, Parmar et al, above, and Parmar et al-2, above.
Teachings of Akinc et al are discussed above.
Akinc et al do not teach phosphorylation blocker of Formula (IV) attached to the 5’ end of sense strand by phosphodiester linker, or 5’-(E)-vinylphosphonate, or stabilized end cap of Formula (Ia), (9) or (9B).
Teachings of Obika et al, Parmar et al and Parmar et al-2 are discussed above.
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to further improve siRNA taught by Akinc et al by adding elements taught by Obika et al, Parmar et al and Parmar et al-2. One of the ordinary skill in the art would be motivated to do so, because Obika et al teach that the presence of scpBNA reduces siRNA toxicity and Parmar et al and Parmar et al-2 teach that the presence of 5’-(E)-vinylphosphonate or it’s modified version at the 5’ end of antisense strand of siRNA increases the siRNA activity.

Improper Markush Rejection
Claims 1-21, 24-47 and 52 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 681 F.2d 716, 121-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.
The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following
reasons:
1. siRNAs formed by SEQ ID NOs: 1-1203 and 2411-3392 and complementary sequences from claims 1 so as respective targeting sequences from claims 2 and 3 do not share any common structural feature: they target different regions of viral RNA, therefore each has its own structure and activity;
2. siRNAs formed by SEQ ID NOs: 1-1203 and 2411-3392 and complementary sequences from claims 1 so as respective targeting sequences from claims 2 and 3 do not share a common use that flows from substantial structural feature, because they bind different regions of viral RNA.
The rest of the claims are rejected based on their dependency on claim 1.
In response to this rejection, Applicant should either amend the claim(s) to recite only
individual species or grouping of species that share a substantial structural feature as well as
a common use that flows from the substantial structural feature, or present a sufficient
showing that the species recited in the alternative of the claims(s) in fact share a substantial
structural feature as well as a common use that flows from the substantial structural feature.
This is a rejection on the merits and may be appealed to the Board of Patent Appeals
and Interferences in accordance with 35 U.S.C. 134 and 37 CFR 41.31 (a)(1).
Amending claims by limiting them to no more than 10 siRNAs will overcome the rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635